                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                               CHATTANOOGA DIVISION


LATONYA MCCLENDON,                              )
                                                )
                      Plaintiff,                )
                                                )
vs.                                             )
                                                )      No: 1:21-cv-00095-TAV-CHS
                                                )
ERHI, LLC,                                      )
                                                )
                    Defendant.                  )


               JOINT MOTION FOR APPROVAL OF FLSA SETTLEMENT

       Pursuant to Section 216(b) of the Fair Labor Standards Act (FLSA), the parties

respectfully move the Court for an order approving a settlement of Plaintiff’s FLSA claims. As

explained below, the proposed settlement includes payment of 100% of Plaintiff’s alleged

minimum wage back pay and regular back pay; liquidated damages in an amount equal to her

alleged minimum wage back pay; and statutory attorney’s fees and costs.

       Plaintiff alleges that she worked part-time as a breakfast attendant at Defendant’s hotel

on certain days in March and April of 2021. She alleges that Defendant agreed to pay her an

hourly rate of $9.50 for her work, but never paid her any compensation whatsoever. Defendant

denies that Plaintiff was actually hired to work at the hotel, and maintains that she merely

observed the activities at the hotel for a short period of time in the hope of obtaining employment

there. Accordingly, Defendant denies liability under the FLSA.

       Based on the number of hours that Plaintiff alleges she worked at the hotel at an agreed-

upon rate of $9.50 an hour, Plaintiff and her counsel have calculated that Plaintiff is owed a total

of $798.00 in wages, of which $609.00 was required to be paid pursuant to the FLSA’s minimum




Case 1:21-cv-00095-TAV-CHS Document 7 Filed 06/29/21 Page 1 of 3 PageID #: 17
wage provision. See, 29 U.S.C. §206(a)(1)(C) (requiring payment of at least $7.25 an hour).

Although Defendant disputes Plaintiff’s claims, it has agreed to resolve the claims by paying the

full amount of Plaintiff’s alleged unpaid wages totaling $798.00. In addition, Defendant will pay

liquidated damages in the amount of the alleged minimum wage liability, totaling $609.00. See,

29 U.S.C. § 216(b). Finally, Defendant will pay Plaintiff’s statutory attorney’s fees in the

amount of $3,737.50 and costs in the amount of $410.00. Id. In return for these payments,

Defendant will receive a dismissal of the lawsuit with prejudice, and Plaintiff has not agreed to

any other terms or obligations. The parties have not entered into a separate written settlement

agreement, and the terms of this settlement are entirely set forth in the present motion.

       Accordingly, Plaintiff will receive the full benefits to which he alleges she is entitled

pursuant to the FLSA. Id. A district court may approve an FLSA settlement after determining

that it is fair and reasonable. See, e.g., Lynn’s Food Stores, Inc. v. United States, 679 F. 2d 1350,

1353-54 (11th Cir. 1982). Because Plaintiff will receive full benefits, there is no question that

the settlement is fair and reasonable. See, e.g., Hanks v. Racetrack Petroleum, Inc., 2011 WL

4408242, at *2 (M.D. Fla. Sept. 9, 2011) (“Full recompense is per se fair and reasonable.”).

       For the foregoing reasons, the parties respectfully move the Court for an order approving

the proposed settlement, and have attached a proposed Order to this motion.



                                              Respectfully submitted,

                                              /s/ R. Scott Jackson, Jr.
                                              R. Scott Jackson, Jr., (TN 13839)
                                              4525 Harding Road, Suite 200
                                              Nashville, TN 37205
                                              (615) 313-8188
                                              (615) 313-8702 (facsimile)
                                              rsjackson@rsjacksonlaw.com




                                    2 Filed 06/29/21 Page 2 of 3 PageID #: 18
Case 1:21-cv-00095-TAV-CHS Document 7
                                          John McCown (GA 486002)
                                          Warren & Griffin, P.C.
                                          300 West Emery Street, Suite 108
                                          Dalton, GA 30720
                                          (706) 529-4878
                                          (706) 529-3890 (facsimile)
                                          john.mccown@warrenandgriffin.com

                                          Attorneys for Plaintiff


                                          /s/ C. Chad Young
                                          C. Chad Young (TN 018470)
                                          Patty & Young Attorneys at Law, LLC
                                          P.O. Box 727
                                          7731 Nashville Street
                                          Ringgold, Georgia 30736
                                          Phone: (706) 935-9100
                                          Fax: (706) 935-6022

                                          Attorneys for Defendant




                             CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of June, 2021, a true and correct copy of the
foregoing was served via the Court’s electronic filing system on C. Chad Young, Patty & Young
Attorneys at Law, LLC, P.O. Box 727, 7731 Nashville Street, Ringgold, Georgia 30736.

                                          /s/ R. Scott Jackson, Jr.
                                          R. Scott Jackson, Jr




                                    3 Filed 06/29/21 Page 3 of 3 PageID #: 19
Case 1:21-cv-00095-TAV-CHS Document 7
